Citation Nr: 1522847	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  06-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent from July 1, 2009 to July 11, 2011, in excess of 50 percent prior to July 1, 2009. 

2.  Entitlement to a disability rating for peripheral neuropathy of the right lower extremity in excess of 30 percent since July 21, 2011, in excess of 10 percent prior to July 21, 2011.  

3.  Entitlement to a disability rating for peripheral neuropathy of the left lower extremity in excess of 30 percent since July 21, 2011, in excess of 10 percent prior to July 21, 2011.

4.  Entitlement to a disability rating for peripheral neuropathy of the right upper extremity in excess of 30 percent since July 21, 2011, in excess of 10 percent prior to July 21, 2011.

5.  Entitlement to a disability rating for peripheral neuropathy of the left upper extremity in excess of 20 percent since July 21, 2011, in excess of 10 percent prior to July 21, 2011.

6.  Entitlement to an effective date for the assignment of a total disability rating based on unemployability due to service-connected disability (TDIU) earlier than March 13, 2009.

7.  Entitlement to an effective date for the assignment of Special Monthly Compensation (SMC) based on housebound status earlier than March 13, 2009.

8.  Entitlement to an effective date for eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 earlier than March 13, 2009.


REPRESENTATION

Appellant (the Veteran) is represented by: Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to December 1968.  

The appeal of the disability rating for PTSD prior to July 11, 2011 comes before the Board of Veterans' Appeals (Board) from a July 2013 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  That appeal originated from a July 2005 rating decision of the RO in San Diego, California, on behalf of the RO in Montgomery, Alabama.  The appeal as to the remaining issues comes before the Board from a September 2011 rating decision of the RO in Montgomery, Alabama.

Although the Veteran requested a Board hearing on the VA Form 9, in January 2009, he requested in writing that the hearing be cancelled.  

In a decision dated in February 2012, the Board denied a disability rating for PTSD in excess of 50 percent prior to July 11, 2011.  The Veteran appealed that decision to the Veterans Court.  In a memorandum decision dated in July 2013, the Veterans Court vacated the Board's February 2012 decision to the extent of this denial, and remanded this issue back to the Board for additional development.  The Board's decision to deny a rating in excess of 70 percent for PTSD since July 11, 2011 was explicitly affirmed and is no longer on appeal.  

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

In March 2014, the Board remanded this appeal for additional evidentiary development and for additional adjudicatory action, to include issuance of a statement of the case.  As will be addressed in the Remand below, the Board's remand instructions have not been substantially complied with.  

In a January 2015 rating decision, the RO granted an increased rating for PTSD from 50 percent to 70 percent from July 1, 2009 to July 11, 2011, and an increased rating for peripheral neuropathy of the right upper extremity from 20 percent to 30 percent.  The RO also granted earlier effective dates for the assignment of TDIU, and for the grant of SMC and DEA benefits, from June 3, 2009 to March 13, 2009.  The characterization of these issues has been amended to reflect these awards.  The RO issued a statement of the case regarding several of the remanded issues and the Veteran perfected the appeal of those issues in March 2015.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board's March 2014 Remand instructions were to obtain any VA medical records not currently associated with the claims file, particularly any records from the Birmingham VAMC dated December 5, 2007 through August 26, 2011.  Those specific records had been cited by the RO in a September 2011 supplemental statement of the case as having been electronically reviewed by the RO.  However, at the time of the March 2014 remand, those records were not located in any repository available to the Board.  A review of a January 26, 2015 VA Form 27-0820 indicates that the RO made requests to the Birmingham VAMC to obtain the records on September 9, 2014 and November 7, 2014 without any response from the VAMC.  However, the RO did not explain why it needed a response from the VAMC when the RO previously had access electronically to those records.  Moreover, the Board instructed that a negative response from the VAMC was required, "unless the AMC/RO determines that any efforts to obtain these records are futile."  Here, there is no negative response from the VAMC and the RO did not make a finding that additional efforts to obtain those records would be futile.  

The United States Court of Appeals for Veterans Claims has held that AOJ compliance with a remand is not discretionary, and that if the AOJ fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to the availability of VA outpatient treatment records from the Birmingham VAMC dated December 5, 2007, through August 26, 2011 either in electronic or paper format.  If it is determined that those records cannot be obtained, provide an explanation of all attempts made, and a certification that any additional efforts to obtain these records would be futile.

2.  If additional records are obtained, readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


